PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shaw et al.
Application No. 16/370,239
Filed: 29 Mar 2019
For: Syringe with Flat Indicia Display Surface
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
February 05, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the Non Final Office Action of July 24, 2020.  The Notice set a period for reply of three (3) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned by law on October 25, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment and Response and claims, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $740 extension of time fee submitted on February 05, 2021 was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request. 

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 3783 for further examination on the merits. 

  

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET